     Case 2:21-cv-00396-RFB-EJY Document 3 Filed 03/11/21 Page 1 of 2




 1                                   UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4   ABELARD BERROTERAN,                                        Case No.: 2:21-cv-00396-RFB-EJY
 5                     Plaintiff,
                                                                               ORDER
 6            v.
 7   QUIRK AND TRATOS, et al.,
 8                     Defendants.
 9

10           On March 9, 2021, pro se Plaintiff filed a Complaint with the Clerk of the Court to commence
11   a civil action in this Court. ECF No. 1-1.
12           Plaintiff has neither paid the $400 filing fee for this matter nor filed an application to proceed
13   in forma pauperis, which he must do pursuant to 28 U.S.C. § 1915(a)(1) and the U.S. District Court
14   for the District of Nevada Local Rule LSR 1-1 if he wishes to proceed without paying the mandatory
15   filing fee. Local Rule LSR 1-1 states: “Any person who is unable to prepay the fees in a civil case
16   may apply to the court for leave to proceed in forma pauperis. The application must be made on the
17   form provided by the court and must include a financial affidavit disclosing the applicant’s income,
18   assets, expenses, and liabilities.”
19           The Court shall retain Plaintiff’s Complaint (ECF No. 1-1), but the Court will not file the
20   Complaint unless and until Plaintiff timely pays the $402 filing fee or files a complete application
21   to proceed in forma pauperis.
22           Accordingly,
23           IT IS HEREBY ORDERED that the Clerk of Court shall retain Plaintiff’s Complaint (id.)
24   but will not file it at this time.
25           IT IS FURTHER ORDERED that the Clerk of Court shall send Plaintiff the approved
26   application to proceed in forma pauperis by a non-prisoner form, as well as the document entitled
27   information and instructions for filing an in forma pauperis application.
28
                                                        1
     Case 2:21-cv-00396-RFB-EJY Document 3 Filed 03/11/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that within thirty (30) court days from the date of this Order,

 2   (1) Plaintiff shall file a fully complete application to proceed in forma pauperis, on the correct form,

 3   in compliance with 28 U.S.C. § 1915(a) and LSR 1-1; or (2) Plaintiff shall pay the full $402 fee for

 4   filing a civil action (which includes the $350 filing fee and the $52 administrative fee).

 5          IT IS FURTHER ORDERED that a failure to comply with this Order may result in a

 6   recommendation to dismiss this case.

 7          DATED THIS 11th day of March, 2021.

 8

 9

10                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
